Lamorelle, P. J.,
The exceptions are to the adjudication of Judge Gest — one of the latest, if not the last which he wrote; and as usual he applied the law as he understood it, to the undisputed facts with singular conciseness, and correctly fapplied the law. He did not rely on In re Charles Mikasinovich, 110 Pa. Superior Ct. 252, as exceptant contends, but worked out his own theory.
While the Mikasinovich case may be, as exceptant argues, obiter dicta, it is more than that: it is the matured judgment of the Superior Court, and even if we were not in accord — as we are — it should be followed by us. The case of Bitting v. Goss et al., 203 N. Car. 424, 166 S. E. 302, on which exceptant relies, while in point, is not ¡binding upon us, nor do we consider it sound in principle.
In the settlement — amicably made — the minor’s mother was allowed for medicine, care and attention; the present claimant has a judgment against her for this very bill which he now presents, and the mother on the witness stand testified that she lent the money to 'her brothers who promised to repay it. It is not for us to suggest, but seemingly the claimant should pursue his remedy in another court. In our opinion he has no standing here, and we adopt Judge Gest’s opinion las our own, and dismiss all exceptions and confirm the account absolutely.